Exhibit 10.1
CREDIT AGREEMENT
Between
R. G. Barry Corporation
as Borrower
and
The Huntington National Bank
As Lender
Dated as of March 1, 2011

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE  
 
       
ARTICLE I Definitions
    1  
Section 1.1. Definitions
    1  
Section 1.2. Classification of Loans and Advances
    13  
Section 1.3. Terms Generally
    13  
Section 1.4. Accounting Terms; Agreement Accounting Principles
    13  
Section 1.5. Termination of Existing Credit Agreement
    14  
ARTICLE II The Credits
    14  
Section 2.1. Commitments
    14  
Section 2.2. Termination of Commitments
    15  
Section 2.3. Fees
    15  
Section 2.4. Borrowing Notices
    16  
Section 2.5. Required Loan Payments
    16  
Section 2.6. Optional Principal Payments
    16  
Section 2.7. Interest Rates
    16  
Section 2.8. Rates Applicable After Default; Late Payment
    17  
Section 2.9. General Terms With Respect to Payment of Obligations
    17  
Section 2.10. Telephonic Notices
    18  
Section 2.11. Interest Payment Dates; Interest and Fee Basis
    18  
Section 2.12. Continuation and Continuation of Outstanding Advances
    18  
ARTICLE III Yield Protection; Taxes
    19  
Section 3.1. Yield Protection
    19  
Section 3.2. Changes in Capital Adequacy Regulations
    19  
Section 3.3. Taxes
    20  
Section 3.4. Lender Statements; Survival of Indemnity
    20  
ARTICLE IV Conditions Precedent
    21  
Section 4.1. Effective Date
    21  
Section 4.2. Each Loan
    21  
ARTICLE V Representations And Warranties
    22  
Section 5.1. Existence and Standing
    22  
Section 5.2. Authorization and Validity
    22  
Section 5.3. No Conflict; Government Consent
    23  
Section 5.4. Financial Statements
    23  
Section 5.5. Material Adverse Change
    23  
Section 5.6. Taxes
    23  
Section 5.7. Litigation and Contingent Obligations
    24  
Section 5.8. Subsidiaries
    24  
Section 5.9. ERISA
    24  
Section 5.10. Accuracy of Information
    24  
Section 5.11. Federal Reserve Regulations
    24  
Section 5.12. Material Contracts
    25  
Section 5.13. Compliance With Laws
    25  
Section 5.14. Ownership of Properties
    25  
Section 5.15. Intellectual Property
    26  
Section 5.16. Plan Assets; Prohibited Transactions
    26  

 

i



--------------------------------------------------------------------------------



 



              PAGE    
Section 5.17. Environmental Matters
    26  
Section 5.18. Investment Company Act
    27  
Section 5.19. Public Utility Holding Company Act
    27  
Section 5.20. Post Retirement Benefits
    27  
Section 5.21. Solvency
    27  
Section 5.22. Labor Matters
    28  
Section 5.23. Customers and Suppliers
    28  
ARTICLE VI Covenants
    28  
Section 6.1. Financial Reporting
    28  
Section 6.2. Use of Proceeds
    29  
Section 6.3. Notice of Certain Events
    30  
Section 6.4. Conduct of Business; Change in Senior Management
    30  
Section 6.5. Taxes
    30  
Section 6.6. Insurance
    30  
Section 6.7. Compliance with Laws
    31  
Section 6.8. Maintenance of Properties
    31  
Section 6.9. Books and Records; Inspection
    31  
Section 6.10. Dividends
    31  
Section 6.11. Indebtedness
    31  
Section 6.12. Merger
    32  
Section 6.13. Sale of Assets
    32  
Section 6.14. Performance of Material Contracts
    32  
Section 6.15. Investments and Acquisitions
    33  
Section 6.16. Liens
    33  
Section 6.17. Leases
    34  
Section 6.18. Affiliates
    34  
Section 6.19. Subordinated Indebtedness
    34  
Section 6.20. Sale of Accounts
    34  
Section 6.21. Sale and Leaseback Transactions and Other Off-Balance Sheet
Liabilities
    34  
Section 6.22. Contingent Obligations
    34  
Section 6.23. Letters of Credit
    35  
Section 6.24. Primary Depository
    35  
Section 6.25. Required Rate Management Transactions
    35  
Section 6.26. Clean Out Period
    35  
Section 6.27. Change in Principal Office
    35  
Section 6.28. Prepayments
    35  
Section 6.29. Organizational and Business Activities
    35  
Section 6.30. [Reserved]
    36  
Section 6.31. Financial Covenants
    36  
ARTICLE VII Defaults, Acceleration, Remedies, and Waivers
    36  
Section 7.1. Defaults
    36  
Section 7.2. Acceleration; Remedies
    39  
Section 7.3. Preservation of Rights
    39  
Section 7.4. Setoff
    39  

 

ii



--------------------------------------------------------------------------------



 



              PAGE    
ARTICLE VIII General Provisions
    40  
Section 8.1. Survival of Representations
    40  
Section 8.2. Governmental Regulation
    40  
Section 8.3. Headings
    40  
Section 8.4. Entire Agreement
    40  
Section 8.5. Benefits of this Agreement
    40  
Section 8.6. Expenses; Indemnification
    40  
Section 8.7. Severability of Provisions
    41  
Section 8.8. Nonliability of the Lender
    41  
Section 8.9. Confidentiality
    41  
Section 8.10. Nonreliance
    42  
Section 8.11. Disclosure
    42  
Section 8.12. Amendments
    42  
Section 8.13. Notices
    42  
Section 8.14. Change of Address
    42  
Section 8.15. Counterparts
    43  
Section 8.16. Choice of Law
    43  
Section 8.17. Consent to Jurisdiction
    43  
Section 8.18. Assignments
    43  
Section 8.19. Participations
    43  
Section 8.20. Dissemination of Information
    44  
Section 8.21. Successors and Assigns
    44  
Section 8.22. WAIVER OF JURY TRIAL
    44  
Section 8.23. Interest Rate Limitation
    44  
Section 8.24. IMPORTANT INFORMATION ABOUT PROCEDURES REQUIRED BY THE USA PATRIOT
ACT
    45  

     
SCHEDULE 1
  LITIGATION AND CONTINGENT OBLIGATIONS
SCHEDULE 2
  SUBSIDIARIES AND OTHER INVESTMENTS
SCHEDULE 3
  INDEBTEDNESS AND LIENS
SCHEDULE 4
  ADDRESSES OF REAL PROPERTY OWNED OR LEASED BY THE BORROWER
SCHEDULE 5
  UNFUNDED LIABILITIES
SCHEDULE 6
  INTELLECTUAL PROPERTY PROCEEDINGS OR INTERFERENCE
 
   
EXHIBIT A
  CLOSING AGENDA
EXHIBIT B
  FORM OF COMPLIANCE CERTIFICATE
EXHIBIT C
  FORM OF REVOLVING CREDIT NOTE
EXHIBIT D
  FORM OF TERM NOTE

 

iii



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
This Credit Agreement, dated as of March 1, 2011, is by and between R. G. Barry
Corporation and The Huntington National Bank.
Background Information
The Borrower has requested that the Lender extend Revolving Credit Loans and the
Term Loan to the Borrower, and the Lender has agreed to do so, upon the terms
and conditions hereinafter set forth.
Provisions
NOW, THEREFORE, in consideration of the provision of such credit facilities, the
agreements and covenants hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Lender and the Borrower do hereby agree as follows (except as otherwise provided
herein, capitalized terms used herein are as defined in Article I):
ARTICLE I
Definitions
Section 1.1. Definitions.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
“Advance” means a borrowing hereunder made by the Lender on a Borrowing Date.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
“Agreement” means this Credit Agreement, as it may be amended, modified,
supplemented, extended, restated and replaced from time to time.

 

 



--------------------------------------------------------------------------------



 



“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Authorized Officer” means any of the [chief executive officer, president, chief
financial officer or treasurer] of the Borrower, acting singly.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means R. G. Barry Corporation.
“Borrowing Date” means a date on which an Advance is made hereunder.
“Borrowing Notice” is defined in Section 2.4.
“Business Day” means (i) with respect to any borrowing, a day (other than a
Saturday or Sunday) on which banks generally are open in Columbus, Ohio and New
York City for the conduct of substantially all of their commercial lending
activities, interbank wire transfers can be made on the Fedwire system and
dealings in United States dollars are carried on in the London interbank market,
and (ii) for all other purposes, a day (other than a Saturday or Sunday) on
which banks generally are open in Columbus, Ohio for the conduct of
substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-2 or
better by S&P or P-2 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest.

 

2



--------------------------------------------------------------------------------



 



“Change in Control” means the occurrence of any of the following events:
(a) any Person or “group” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934) who does not have an ownership interest in
the Borrower on the Effective Date is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934),
directly or indirectly, of voting shares of Borrower entitling such Person or
group to exercise more than 25% of the combined voting power of Borrower’s
outstanding shares of all classes in the election of directors, and such voting
power enables, or has the ability to enable, such Person or “group” to control
the management of the Borrower; or
(b) during any consecutive two-year period, individuals who, at the beginning of
such period, constituted the board of directors of Borrower cease to constitute
the majority of such board of directors unless the election or nomination for
election of each new director was approved or recommended by a majority of the
directors then still in office who were directors at the beginning of such
period.
For purposes of this definition, a Person or group will be deemed to have
“beneficial ownership” of all securities that such Person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time.
“Charges” shall have the meaning set forth in Section 8.23.
“Charter Documents” mean a Person’s formation or other governing documents,
including but not limited to, as applicable, its certificate or articles of
incorporation, bylaws, code of regulations, articles of organization, operating
agreement, certificate of limited partnership and partnership agreement.
“Class” means either a Revolving Credit Loan or a Term Loan.
“Closing Agenda” means the Closing Agenda prepared by the Lender, setting forth
the required closing documentation and other items pursuant to Section 4.1,
attached hereto as Exhibit B.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Commitment” means the Revolving Credit Commitment, the Facility LC Commitment
and/or the Term Commitment, as the context requires.
“Compliance Certificate” means a certificate in form and substance attached as
Exhibit C.
“Consolidated EBITDA” means Consolidated Net Income, plus to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for all income and franchise taxes paid or accrued
(iii) depreciation expense, (iv) amortization expense and (v) extraordinary
losses incurred other than in the ordinary course of business, minus (y), to the
extent included in Consolidated Net Income, extraordinary gains realized other
than in the ordinary course of business, all calculated for the Borrower and its
Subsidiaries on a consolidated basis.

 

3



--------------------------------------------------------------------------------



 



“Consolidated Funded Indebtedness” means at any time the aggregate dollar amount
of Consolidated Indebtedness which has actually been funded and is outstanding
at such time, whether or not such amount is due or payable at such time.
“Consolidated Indebtedness” means at any time the Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis as of such time.
“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries, calculated for the Borrower and
its Subsidiaries on a consolidated basis for such period.
“Consolidated Net Worth” means at any time the sum of the consolidated
shareholders’ equity of the Borrower and its Subsidiaries, plus (to the extent
not included in consolidated shareholders’ equity) preferred stock, and
excluding the amount of any pension plan related adjustments and charges,
including market changes, made in accordance with accounting rules for the
fiscal year ending June 27, 2009 and each fiscal year thereafter during the term
of this Agreement, all determined in accordance with generally accepted
accounting principles for the Borrower and its Subsidiaries on a consolidated
basis.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including any comfort letter, operating agreement, take or pay
contract or the obligations of any such Person as general partner of a
partnership with respect to the liabilities of the partnership.
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414 of the Code.
“Conversion/Continuation Notice” is defined in Section 2.12.
“Default” means an event described in Article VII.
“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied.

 

4



--------------------------------------------------------------------------------



 



“Enterprise Value” means the aggregate amount of the purchase price including,
but not limited to, any assumed debt, earn-outs (to the extent a fixed and
determinable obligation is incurred), deferred payments, covenant not to compete
payments, consulting fees or similar arrangements.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“Excluded Taxes” means, in the case of the Lender, taxes imposed on its overall
net income by (i) the jurisdiction under the laws of which the Lender is
incorporated or organized, or (ii) the jurisdiction in which the Lender’s
principal executive office is located.
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
“Facility LC” means a commercial or standby Letter of Credit issued by the
Lender for the account of the Borrower pursuant to the terms of this Agreement
and the applicable Facility LC Application.
“Facility LC Application” means a Letter of Credit application and agreement in
the Lender’s customary form at any time with respect to a request to issue a
Facility LC.
“Facility LC Commitment” means the obligation of the Lender to issue Facility
LCs to the Borrower; provided that the maximum amount of Facility LC Obligations
outstanding at any time shall not exceed $1,500,000, as such amount may be
modified from time to time pursuant to the terms hereof. The Facility LC
Commitment is a sublimit of, and not in addition to, the Revolving Credit
Commitment.
“Facility LC Obligations” means, at any time, the sum, without duplication, of
(i) the aggregate undrawn stated amount under all Facility LCs outstanding at
such time plus (ii) the aggregate unpaid amount of all Facility LC Reimbursement
Obligations at such time.
“Facility LC Reimbursement Obligations” means, at any time, the aggregate of all
obligations of the Borrower then outstanding hereunder and under the Facility LC
Applications to reimburse the Lender for amounts paid by the Lender in respect
of any one or more drawings under Facility LCs.

 

5



--------------------------------------------------------------------------------



 



“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m.
(Columbus, Ohio time) on such day on such transactions received by the Lender
from three Federal funds brokers of recognized standing selected by the Lender
in its sole discretion.
“Fixed Charge Coverage Ratio” means the ratio, determined as of the end of each
fiscal quarter of the Borrower for the then most-recently ended four fiscal
quarters, of (i) Consolidated EBITDA, to (ii) the current principal maturities
of Consolidated Funded Debt, plus Consolidated Interest Expense, plus dividends
and other distributions by the Borrower, plus income and franchise taxes, plus
Minimum Required Cash Pension Contribution, all calculated for the Borrower and
its Subsidiaries on a consolidated basis.
“Funded Debt Leverage Ratio” means the ratio, determined as of the end of each
fiscal quarter of the Borrower for the then most-recently ended four fiscal
quarters, of (i) Consolidated Funded Indebtedness outstanding on such date to
(ii) Consolidated EBITDA for the most-recently ended four fiscal quarters, all
calculated for the Borrower and its Subsidiaries on a consolidated basis.
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments,
(v) obligations of such Person to purchase securities or other Property arising
out of or in connection with the sale of the same or substantially similar
securities or Property, (vi) Capitalized Lease Obligations and (vii) any other
obligation for borrowed money or other financial accommodation which in
accordance with Agreement Accounting Principles would be shown as a liability on
the consolidated balance sheet of such Person.
“Intellectual Property” means all business and trade names, trademarks, logos,
service marks, brand names, patents, patent applications, copyrights, know how,
trade secrets, processes, techniques, discoveries, inventions, developments,
research, formulas, designs, confidential information, customer lists, software,
technical information, data, plans and drawings, and other proprietary rights
required for or incidental to a Person’s business or operations.
“Interest Period” means, with respect to a LIBO Rate Advance, a period of one,
two or three months (for Revolving Credit Loans) or a period of one month (for
the Term Loan) commencing on a Business Day selected by the Borrower pursuant to
this Agreement. Such Interest Period shall end on the day which corresponds
numerically to such date one, two or three months thereafter (as applicable),
provided, however, that if there is no such numerically corresponding day in
such next, second or third succeeding month (as applicable), such Interest
Period shall end on the last Business Day of such next, second or third
succeeding month (as applicable). If an Interest Period would otherwise end on a
day which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.

 

6



--------------------------------------------------------------------------------



 



“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.
“Lender” means The Huntington National Bank, a national banking association, and
its successors and assigns.
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
“LIBO Base Rate” shall mean the rate obtained by dividing: (1) the actual or
estimated per annum rate, or the arithmetic mean of the per annum rates, of
interest for deposits in U.S. dollars for the related Interest Period, as
determined by the Lender in its discretion based upon reference to information
which appears on page LIBOR01, captioned British Bankers Assoc. Interest
Settlement Rates, of the Reuters America Network, a service of Reuters America
Inc. (or such other page that may replace that page on that service for the
purpose of displaying London interbank offered rates; or, if such service ceases
to be available or ceases to be used by the Lender, such other reasonably
comparable money rate service as the Lender may select) or upon information
obtained from any other reasonable procedure, as of two Business Days prior to
the first day of an Interest Period; by (2) an amount equal to one minus the
stated maximum rate (expressed as a decimal), if any, of all Reserve
Requirements that is specified on the first day of each Interest Period, or any
other regulations of any governmental authority having jurisdiction with respect
thereto, as conclusively determined by the Lender, absent manifest error. If the
LIBO Base Rate cannot be determined by the Lender at any time, the Lender shall
determine an appropriate substitute interest rate which, until the time at which
the LIBO Base Rate can again be determined, shall be deemed to be the LIBO Base
Rate for all purposes hereunder.
“LIBO Rate” shall mean the rate per annum equal to the sum of (x) the LIBO Base
Rate, plus (y) (i) 185 basis points (1.85%) with respect to the Term Loan, and
(ii) 175 basis points (1.75%) with respect to the Revolving Credit Loan.
“LIBO Rate Advance” means an Advance which, except as otherwise provided in
Section 2.8, bears interest at the applicable LIBO Rate.

 

7



--------------------------------------------------------------------------------



 



“LIBO Rate Loan” means a Loan which, except as otherwise provided in
Section 2.8, bears interest at the applicable LIBO Rate.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement).
“Loan Documents” means this Agreement, the Notes issued pursuant to Section 2.9,
and all other documents with respect to the Loans, as such documents may be
amended, modified, supplemented, extended, restated and replaced from time to
time.
“Loans” means the loans made by the Lender to the Borrower pursuant to this
Agreement.
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole, (ii) the ability of the Borrower to perform its
obligations under the Loan Documents, or (iii) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Lender thereunder.
“Material Contracts” means those contracts and agreements to which the Borrower
or any of its Subsidiaries is a party which, in the event of a breach or
violation thereof by the Borrower or any of its Subsidiaries, or in the event of
a termination thereof (other than terminations by expiration at the end of the
term thereof), could reasonably be expected to have a Material Adverse Effect.
“Material Indebtedness” is defined in Section 7.1.5.
“Maximum Rate” shall have the meaning set forth in Section 8.23.
“Minimum Required Cash Pension Contribution” means the minimum required cash
pension contribution the Borrower is required to make to its Plans as calculated
by actuaries engaged by the Borrower.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.
“Notes” means the Revolving Credit Note and the Term Note, together.

 

8



--------------------------------------------------------------------------------



 



“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to the Lender or to any
indemnified party arising under the Loan Documents in connection with the Loans.
“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any Sale and Leaseback Transaction which
is not a Capitalized Lease, (iii) any liability under any so-called “synthetic
lease” transaction entered into by such Person, or (iv) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheets of such Person, but excluding from this clause (iv) Operating
Leases.
“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
“Other Taxes” is defined in Section 3.3(ii).
“Outstanding Credit Exposure” means, at any time, the sum of (i) the Outstanding
Revolving Credit Exposure at such time, plus (ii) the aggregate principal amount
of the Term Loans outstanding at such time.
“Outstanding Revolving Credit Exposure” means, at any time, the sum of
(i) aggregate principal amount of the Revolving Credit Loans outstanding at such
time, plus (ii) the Facility LC Obligations outstanding at such time.
“Participants” is defined in Section 8.19.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Permitted Acquisition” means an Acquisition which (i) satisfies each of the
following conditions:
(a) the business to be acquired is in the business of accessory footwear or
other fashion or functional accessory products or a substantially similar line
of business,
(b) the Enterprise Value of such Acquisition does not exceed $10,000,000.00;
(c) if an equity interests Acquisition, the Borrower shall own no less than 51%
of the voting power and equity interests, computed on a fully diluted basis, of
the business to be acquired;
(d) any Indebtedness owed to the seller(s) of the business to be acquired shall
be subordinated to the Loans, which subordination shall be in form and substance
satisfactory to the Lender;

 

9



--------------------------------------------------------------------------------



 



(e) no Default or Unmatured Default shall exist before or after giving effect to
the Acquisition or be created as a result thereof; and
(f) the Borrower shall have provided to the Lender notice of the Acquisition at
least 120 days prior to the closing of such Acquisition; or
(ii) prior to its consummation, the Acquisition is approved in writing by the
Lender.
“Permitted Liens” is defined in Section 6.16.
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Purchasers” is defined in Section 8.18.
“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower which is
a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.
“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor thereto or other regulation or official interpretation of the
Board relating to reserve requirements applicable to member banks of the Federal
Reserve System.
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

10



--------------------------------------------------------------------------------



 



“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board
relating to the extension of credit by banks for the purpose of purchasing or
carrying margin stocks applicable to member banks of the Federal Reserve System.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days of the occurrence of such event, provided, however, that a failure to
meet the minimum funding standard of Section 412 of the Code and of Section 302
of ERISA shall be a Reportable Event regardless of the issuance of any such
waiver of the notice requirement in accordance with either Section 4043(a) of
ERISA or Section 412(d) of the Code.
“Reserve Requirement” means the maximum aggregate reserve requirement (including
all basic, supplemental, marginal and other reserves) which is imposed under
Regulation D on Eurocurrency liabilities.
“Revolving Credit Commitment” means the obligation of the Lender to make
Revolving Credit Loans to the Borrower, issue Facility LCs for the account of
the Borrower and permit Facility LC Obligations to be outstanding in an
aggregate amount not exceeding (i) $5,000,000 during the period commencing
January 1st and ending June 30th of each calendar year, and (ii) $10,000,000
during the period commencing July 1st and ending December 31st of each calendar
year, as such amount may be modified from time to time pursuant to the terms
hereof.
“Revolving Credit Loans” means Loans made pursuant to Section 2.1.1.
“Revolving Credit Note” means the Note issued in connection with the Revolving
Credit Loans pursuant to Section 2.9, in the form of Exhibit D.
“Revolving Credit Termination Date” means March 1, 2014, or any earlier date on
which the Revolving Credit Commitment is otherwise terminated pursuant to the
terms hereof.
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

11



--------------------------------------------------------------------------------



 



“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Lender.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower. For purposes of the representations and
warranties made herein, each reference to a “Subsidiary” shall include any
Subsidiary acquired in a Permitted Acquisition that has occurred prior to the
time such representation or warranty is made or deemed made pursuant to the
terms hereof.
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (i) represents more than 5% of the consolidated
assets of the Borrower and its Subsidiaries as shown in the consolidated
financial statements of the Borrower and it Subsidiaries most recently provided
to the Lender pursuant to the terms hereof, or (ii) is responsible for more than
5% of the consolidated net sales or of the Consolidated Net Income of the
Borrower and its Subsidiaries as reflected in the financial statements referred
to in clause (i) above.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.
“Term Commitment” means the commitment of the Lender to make the Term Loan
hereunder on the Effective Date in the maximum amount $30,000,000.
“Term Loan” means the Loan made pursuant to Section 2.1.3.
“Term Loan Payment Date” means the first day of each month.
“Term Loan Termination Date” means March 1, 2016.
“Term Note” means the Note issued in connection with the Term Loan pursuant to
Section 2.9, in the form of Exhibit E.
“Transferee” is defined in Section 8.20.

 

12



--------------------------------------------------------------------------------



 



“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
“Unused Commitment Fee” is defined in Section 2.3.2.
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.
Section 1.2. Classification of Loans and Advances.
For purposes of this Agreement, Loans may be classified and referred to by Class
(a Revolving Credit Loan or a Term Loan).
Section 1.3. Terms Generally.
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, and
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.
Section 1.4. Accounting Terms; Agreement Accounting Principles.
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with Agreement Accounting
Principles, as in effect from time to time, provided that, if the Borrower
notifies the Lender that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
Agreement Accounting Principles or in the application thereof on the operation
of such provision (or if the Lender notifies the Borrower that the Lender
requests an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in Agreement
Accounting Principles or in the application thereof, then such provision shall
be interpreted on the basis of Agreement Accounting Principles as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

13



--------------------------------------------------------------------------------



 



Section 1.5. Termination of Existing Credit Agreement.
The existing Revolving Credit Agreement dated March 29, 2007 between the
Borrower and the Lender, as amended, and all promissory notes issued in
connection therewith, as amended, will be terminated as of the Effective Date
and will be superceded and replaced by this Agreement and the other Loan
Documents.
ARTICLE II
The Credits
Section 2.1. Commitments.
Section 2.1.1. Revolving Credit Commitment
From and including the Effective Date and prior to the Revolving Credit
Termination Date, the Lender agrees, on the terms and conditions set forth in
this Agreement, to (a) make Revolving Credit Loans to the Borrower, and
(b) issue Facility LCs upon the request of the Borrower, provided that, after
giving effect to the making of each such Advance and the issuance of each such
Facility LC, (x) the Outstanding Revolving Credit Exposure shall not exceed the
Revolving Credit Commitment; and (y) the maximum amount of Facility LC
Obligations outstanding at any time shall not exceed the Facility LC Commitment.
Subject to the terms of this Agreement, the Borrower may borrow, repay and
reborrow Revolving Credit Loans at any time prior to the Revolving Credit
Termination Date. The Revolving Credit Commitment shall expire on the Revolving
Credit Termination Date. The Borrower may request the Lender increase the
Revolving Credit Commitment by an amount up to $5,000,000. If the Lender
consents to such increase of the Revolving Credit Commitment, in its sole
discretion, such additional facility will be evidenced by a Note(s) delivered by
the Borrower to the Lender and subject to the terms of this Agreement in
accordance with its Class, and the Revolving Credit Commitment will be deemed to
be amended to reflect such increase.
Section 2.1.2. Facility LC Commitment.
Upon the request of the Borrower and after receipt of a properly completed and
signed Facility LC Application from the Borrower, the Lender agrees, on the
terms and conditions set forth in this Agreement and the Facility LC
Applications, to issue Facility LCs and to renew, extend, increase, decrease or
otherwise modify each Facility LC, from time to time from and including the date
of this Agreement until the 60th day prior to the Termination Date; provided
that after giving effect to the issuance of or modification of such Facility LC,
(x) the aggregate amount of Facility LC Obligations shall not exceed the
Facility LC Commitment and (y) the Outstanding Revolving Credit Exposure shall
not exceed the Revolving Credit Commitment. No Facility LC shall have an expiry
date later than one year after its issuance. Facility LCs may have an expiry
date after the Revolving Credit Termination Date provided that the Borrower has
fully cash-collateralized any such Facility LCs by providing funds to the Lender
not later than 10 Business Day prior to the Revolving Credit Termination Date in
amounts equal to the aggregate of the stated amount of, and any unpaid fees,
costs and expenses with respect to, any such Facility LCs. The Borrower shall
pay to the Lender with respect to each Facility LC such fees as are in effect as
the time of the issuance of each Facility LC and as required by the applicable
Facility LC Application.

 

14



--------------------------------------------------------------------------------



 



Section 2.1.3. Term Loan Commitment.
Subject to the terms and conditions set forth herein, the Lender agrees to make
the Term Loan to the Borrower in a principal amount not exceeding the Term
Commitment as follows: (i) $15,000,000 of the Term Loan will be disbursed to the
Borrower on the Effective Date, and (ii) the remaining $15,000,000 of the Term
Loan will be disbursed to the Borrower on March 31, 2011, or such earlier date
as may be requested by the Borrower upon at least two Business Day’s prior
written notice to the Lender. Amounts repaid in respect of the Term Loan may not
be reborrowed.
Section 2.2. Termination of Commitments.
(i) Unless previously terminated, the Revolving Credit Commitment shall
terminate on the Revolving Credit Termination Date.
(ii) Unless previously terminated, the Facility LC Commitment shall terminate on
the Revolving Credit Termination Date.
(iii) Unless previously terminated or fully disbursed, the Term Commitment shall
terminate on March 31, 2011.
Section 2.3. Fees.
Section 2.3.1. Facility Fees.
The Borrower agrees to pay to the Lender a facility fee with respect to (i) the
Term Loan in the amount of $75,000, and (ii) the Revolving Credit Loan in the
amount of $25,000. The fees shall be paid no later than the Effective Date.
Section 2.3.2. Unused Commitment Fee.
From and including the Effective Date and prior to the Revolving Credit
Termination Date, the Borrower shall pay to the Lender an unused commitment fee
(the “Unused Commitment Fee”) in the amount of 0.25% of the daily average unused
amount of the Revolving Credit Commitment. Such Unused Commitment Fee shall
accrue on the unused amount of the Revolving Credit Commitment beginning on the
Effective Date and shall continue to accrue thereafter through the Revolving
Credit Termination Date. The accrued Unused Commitment Fee shall be payable
quarterly in arrears beginning on June 30, 2011, upon written notice to the
Borrower by the Lender setting forth such accrued Unused Commitment Fee.

 

15



--------------------------------------------------------------------------------



 



Section 2.4. Borrowing Notices.
The Borrower shall give the Lender irrevocable notice (a “Borrowing Notice”) not
later than 1:00 p.m. (Columbus, Ohio time) on the Borrowing Date for each LIBO
Rate Advance. The Lender will make funds available to the Borrower by making
Advances into one of Borrower’s deposit accounts with Lender.
Section 2.5. Required Loan Payments.
The Borrower hereby unconditionally promises to pay to the Lender the Loans as
follows:
Section 2.5.1. Required Payments of the Term Loan.
The outstanding principal balance of the Term Loan shall be payable to the
Lender in equal consecutive monthly installments in the amount of $357,142.86 on
each Term Loan Payment Date, commencing with the Term Loan Payment Date of
April 1, 2011 and continuing thereafter until the Term Loan Termination Date, at
which time the outstanding principal balance of the Term Loan, together with all
interest accrued thereon, shall be due and payable in full.
Section 2.5.2. Required Payments of Revolving Credit Loans.
The Outstanding Revolving Credit Exposure and all other unpaid Obligations
(other than Obligations with respect to the Term Loan) shall be paid in full by
the Borrower to the Lender on the Revolving Credit Termination Date.
Section 2.6. Optional Principal Payments.
The Borrower may from time to time prepay, without penalty or premium, all or
any portion of outstanding LIBO Rate Advances. The Borrower agrees to pay all
applicable fees, costs, breakage, penalties or premiums owed to the Lender or
its affiliates by the Borrower for prepayment of any Rate Management Transaction
to the extent required under the terms thereof, including, without limitation,
the costs associated with an “Additional Termination Event,” “Affected
Transaction,” “Early Termination Date,” “Event of Default,” “Potential Event of
Default,” “Terminated Transactions,” or a “Termination Event,” all as defined in
any Rate Management Transaction.
Section 2.7. Interest Rates.
Advances with respect to both the Revolving Credit Loans and the Term Loan shall
be comprised entirely of LIBO Rate Loans. Each LIBO Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made. Changes in the rate of interest of any
LIBO Rate Advance will take effect simultaneously with each change in the LIBO
Rate in accordance with the terms hereof.

 

16



--------------------------------------------------------------------------------



 



Section 2.8. Rates Applicable After Default; Late Payment.
(i) Notwithstanding anything to the contrary contained herein, during the
continuance of a Default or Unmatured Default the Lender may, at its option, by
notice to the Borrower, declare that no Advance may be made. During the
continuance of a Default the Lender may, at its option, by notice to the
Borrower, declare that each LIBO Rate Advance shall bear interest at a rate per
annum equal to the LIBO Rate in effect from time to time plus 3% per annum,
provided that, during the continuance of a Default under Section 7.1.6 or 7.1.7,
such interest rate shall be applicable to all Loans without any election or
action on the part of the Lender.
(ii) Any installment or other payment required to be made by the Borrower in
connection with the Loans which is not made within ten (10) days of the date of
such installment or payment is due shall be subject to a late charge equal to 5%
of the amount of the installment or payment.
Section 2.9. General Terms With Respect to Payment of Obligations.
(i) All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Lender at the
Lender’s addresses specified pursuant to Section 8.13, by 2:00 p.m. (Columbus,
Ohio time) on the date when due. The Lender is hereby authorized to charge the
accounts of the Borrower maintained with the Lender for each payment of
principal, interest and fees as it becomes due hereunder.
(ii) The Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the Lender resulting
from each Loan made by the Lender from time to time, in which it will record
(a) the amount of each Loan made hereunder, (b) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to the
Lender hereunder, and (c) the amount of any sum received by the Lender hereunder
from the Borrower. The Lender may, if the Lender so elects in connection with
any transfer of its Loans or enforcement of this Agreement or the Notes, endorse
on a schedule forming a part hereof or the Notes appropriate notation to
evidence the foregoing information with respect to the principal and interest
then outstanding.
(iii) The entries maintained in the accounts maintained pursuant to paragraph
(ii) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded, absent manifest error; provided, however, that the
failure of the Lender to maintain such accounts or any error therein shall not
in any manner affect the obligation of the Borrower to repay the Obligations in
accordance with their terms.
(iv) The Lender shall prepare and the Borrower shall execute and deliver to the
Lender appropriate Notes payable to the order of the Lender to evidence the
Loans. The Loans evidenced by such Notes and interest thereon shall at all times
(including after any assignment pursuant to Section 8.18) be represented by one
or more Notes payable to the order of the payee named therein or any assignee
pursuant to Section 8.18.

 

17



--------------------------------------------------------------------------------



 



Section 2.10. Telephonic and Electronic Notices.
The Borrower hereby authorizes the Lender to extend or continue Advances, and to
transfer funds based on telephonic or electronic notices made by any person or
persons the Lender in good faith believes to be acting on behalf of the
Borrower, it being understood that the foregoing authorization is specifically
intended to allow Borrowing Notices to be given telephonically or
electronically. The Borrower agrees to deliver promptly to the Lender a written
confirmation, if such confirmation is requested by the Lender, of each
telephonic notice signed by an Authorized Officer. If the written confirmation
differs in any material respect from the action taken by the Lender, the records
of the Lender shall govern absent manifest error.
Section 2.11. Interest Payment Dates; Interest and Fee Basis.
Interest accrued on each LIBO Rate Advance shall be payable on each Term Loan
Payment Date, commencing with the first such date to occur after the date hereof
and at maturity. Interest and commitment fees shall be calculated for actual
days elapsed on the basis of a 360 day year. Interest shall be payable for the
day an Advance is made but not for the day of any payment on the amount paid if
payment is received prior to noon (local time) at the place of payment. If any
payment of principal of or interest on an Advance shall become due on a day
which is not a Business Day, the due date shall be extended to the next
succeeding Business Day; provided, however, that if such next succeeding
Business Day occurs in the following calendar month, then the due date shall be
the immediately preceding Business Day.
Section 2.12. Continuation and Continuation of Outstanding Advances.
Each LIBO Rate Advance shall continue as a LIBO Rate Advance until the end of
the then applicable Interest Period therefor, at which time such LIBO Rate
Advance shall be automatically converted into a LIBO Rate Advance with a one
month Interest Period unless (x) such LIBO Rate Advance is or was repaid in
accordance with the terms of this Agreement, or (y) the Borrower shall have
given the Lender a Conversion/Continuation Notice (as defined below) requesting
that, at the end of such Interest Period, such LIBO Rate Advance continue as a
LIBO Rate Advance for the same or another Interest Period. The Borrower shall
give the Lender irrevocable notice (a “Conversion/Continuation Notice”) of each
conversion or continuation of a LIBO Rate Advance not later than 10:00 a.m.
(Columbus time) at least three Business Days prior to the date of the requested
conversion or continuation, specifying:
(i) the requested date, which shall be a Business Day, of such conversion or
continuation,
(ii) the aggregate amount of the Advance which is to be converted or continued,
and
(iii) the amount of such Advance which is to be converted into or continued as a
LIBO Rate Advance and the duration of the Interest Period applicable thereto.

 

18



--------------------------------------------------------------------------------



 



ARTICLE III
Yield Protection; Taxes
Section 3.1. Yield Protection.
If, on or after the date of this Agreement, the adoption of any law or any
governmental or quasi governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change in the
interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Lender with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency:
(i) subjects the Lender to any Taxes, or changes the basis of taxation of
payments (other than with respect to Excluded Taxes) to the Lender in respect of
LIBO Rate Loans, or
(ii) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, the Lender (other than reserves
and assessments taken into account in determining the interest rate applicable
to LIBO Rate Advances), or
(iii) imposes any other condition the result of which is to increase the cost to
the Lender of making, funding or maintaining LIBO Rate Loans or reduces any
amount receivable by the Lender in connection with LIBO Rate Loans, or requires
the Lender to make any payment calculated by reference to the amount of LIBO
Rate Loans or interest by an amount deemed material by the Lender, and the
result of any of the foregoing is to increase the cost to the Lender of making
or maintaining its LIBO Rate Loans or Commitments or to reduce the return
received by the Lender, in connection with such LIBO Rate Loans or Commitments,
then, within fifteen (15) days of demand by the Lender, the Borrower shall pay
the Lender such additional amount or amounts as will compensate the Lender for
such increased cost or reduction in amount received.
Section 3.2. Changes in Capital Adequacy Regulations.
If the Lender reasonably determines the amount of capital required or expected
to be maintained by the Lender or any corporation controlling the Lender is
increased as a result of a Change, then, within fifteen (15) days of demand by
the Lender, the Borrower shall pay the Lender the amount necessary to compensate
for any shortfall in the rate of return on the portion of such increased capital
which the Lender reasonably determines is attributable to this Agreement, the
Outstanding Credit Exposure or any Commitment, as the case may be, hereunder
(after taking into account the Lender’s policies as to capital adequacy).
“Change” means (i) any change after the date of this Agreement in the Risk Based
Capital Guidelines or (ii) any adoption of or change in any other law,
governmental or quasi governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by the Lender or any corporation controlling the Lender. “Risk
Based Capital Guidelines” means (i) the risk based capital guidelines in effect
in the United States on the date of this Agreement, including transition rules,
and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States implementing the July 1988 report of the
Basle Committee on Banking Regulation and Supervisory Practices Entitled
“International Convergence of Capital Measurements and Capital Standards,”
including transition rules, and any amendments to such regulations adopted prior
to the date of this Agreement.

 

19



--------------------------------------------------------------------------------



 



Section 3.3. Taxes.
(i) All payments by the Borrower to or for the account of the Lender hereunder
or under the Notes shall be made free and clear of and without deduction for any
and all Taxes. If the Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder to the Lender, (a) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.3) the Lender receives an amount equal to the sum it would have
received had no such deductions been made, (b) the Borrower shall make such
deductions, (c) the Borrower shall pay the full amount deducted to the relevant
authority in accordance with applicable law and (d) upon the request of the
Lender, the Borrower shall furnish to the Lender the original copy of a receipt
evidencing payment thereof within thirty (30) days after such payment is made.
(ii) In addition, the Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes or from
the execution or delivery of, or otherwise with respect to, this Agreement or
the Notes (“Other Taxes”).
(iii) The Borrower hereby agrees to indemnify the Lender for the full amount of
Taxes or Other Taxes (including any Taxes or Other Taxes imposed on amounts
payable under this Section 3.3) paid by the Lender and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
Payments due under this indemnification shall be made within thirty (30) days of
the date the Lender makes demand therefor pursuant to Section 3.4.
Section 3.4. Lender Statements; Survival of Indemnity.
The Lender shall deliver a written statement of the Lender to the Borrower as to
the amount due, if any, under Sections 3.1, 3.2 or 3.3. Such written statement
shall set forth in reasonable detail the calculations upon which the Lender
determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a LIBO Rate Loan shall be calculated as
though the Lender funded its LIBO Rate Loan through the purchase of a deposit of
the type and maturity corresponding to the deposit used as a reference in
determining the LIBO Rate applicable to such Loan, whether in fact that is the
case or not. Unless otherwise provided herein, the amount specified in the
written statement of the Lender shall be payable on demand after receipt by the
Borrower of such written statement. The obligations of the Borrower under
Sections 3.1, 3.2 and 3.3 shall survive payment of the Obligations and
termination of this Agreement.

 

20



--------------------------------------------------------------------------------



 



ARTICLE IV
Conditions Precedent
Section 4.1. Effective Date.
(i) The obligation of the Lender to make the initial Revolving Credit Loan and
the Term Loan is subject to the satisfaction of the following conditions:
The Borrower shall have furnished the Lender with:
(a) Certified copy of the resolutions of the Borrower, authorizing the execution
of and delivery of, and the performance of its obligations under, this
Agreement, the Loan Documents and any other documents to be delivered by the
Borrower pursuant hereto and thereto.
(b) Certified copy of the Charter Documents of the Borrower, including any and
all amendments thereto, as in effect on the date of this Agreement, together
with good standing certificates.
(c) A certificate of the secretary of the Borrower certifying the names of the
officers of the Borrower authorized to sign this Agreement, the Loan Documents
and any other documents or certificates to be delivered pursuant hereto and
thereto by the Borrower, together with the true signatures of such officers.
(d) The Notes required by the Lender pursuant to Section 2.9 payable to the
order of the Lender, duly executed by the Borrower.
(e) The documents and items set forth in the Closing Agenda.
(f) All other Loan Documents executed by the parties thereto.
(g) Such other documents as the Lender or its counsel may have reasonably
requested.
(ii) The Lender shall notify the Borrower of the Effective Date, and such notice
shall be conclusive and binding.
Section 4.2. Each Loan.
The obligation of the Lender to make (x) any Revolving Credit Loan, including
the initial Revolving Credit Loan, upon the delivery of a Borrowing Notice
pursuant to Section 2.4 and (y) the Term Loan also is subject to the
satisfaction of the following conditions:
(i) There exists no Default or Unmatured Default.

 

21



--------------------------------------------------------------------------------



 



(ii) The representations and warranties contained in Article V are true and
correct in all material respects as of the date of this Agreement and except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date.
(iii) No law or regulation prohibits, and no order, judgment or decree of any
arbitrator or government authority enjoins or restrains the Lender from making
the requested Advance.
Each Borrowing Notice with respect to each Loan shall constitute a
representation and warranty by the Borrower to the Lender that the conditions
contained in Sections 4.2(i) and (ii) have been satisfied.
ARTICLE V
Representations And Warranties
The Borrower represents and warrants to the Lender that:
Section 5.1. Existence and Standing.
The Borrower is a corporation incorporated, validly existing and in good
standing under the laws of its jurisdiction of organization and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted. Each of the Borrower’s Subsidiaries is a corporation or
limited liability company incorporated or organized, as the case may be, validly
existing and in good standing under the laws of its jurisdiction of formation
and has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted unless the failure to obtain such authority
would not have a Material Adverse Effect.
Section 5.2. Authorization and Validity.
The Borrower has the power and authority and legal right to execute and deliver
the Loan Documents to which it is a party and to perform its obligations
thereunder. The execution and delivery by the Borrower of the Loan Documents to
which it is a party and the performance of its obligations thereunder have been
duly authorized by proper corporate proceedings, and the Loan Documents to which
the Borrower is a party constitute legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their terms, except
as enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

 

22



--------------------------------------------------------------------------------



 



Section 5.3. No Conflict; Government Consent.
Neither the execution and delivery by the Borrower of the Loan Documents to
which it is a party, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate (i) any
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Borrower or any of its Subsidiaries, (ii) the Borrower’s or any
Subsidiary’s Charter Documents or (iii) the provisions of any material
indenture, instrument or agreement to which the Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien (other than Permitted Liens) in,
of or on the Property of the Borrower or any of its Subsidiaries pursuant to the
terms of any such indenture, instrument or agreement. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by the Borrower or any of its Subsidiaries, is required to
be obtained by the Borrower or any of its Subsidiaries in connection with the
execution and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance by the Borrower of the Obligations or the
legality, validity, binding effect or enforceability of any of the Loan
Documents.
Section 5.4. Financial Statements.
The financial statements of the Borrower and its Subsidiaries for the 2007,
2008, 2009 and 2010 fiscal years and the fiscal quarter ended October 2, 2010
heretofore delivered to the Lender were prepared in accordance with generally
accepted accounting principles in effect on the date such statements were
prepared and fairly present in all material respects the consolidated financial
condition and operations of the Borrower and its Subsidiaries at such date and
the consolidated results of their operations for the period then ended.
Section 5.5. Material Adverse Change.
Since October 2, 2010, there has been no change in the business, Property,
condition (financial or otherwise) or results of operations of the Borrower and
its Subsidiaries which would reasonably be expected to have a Material Adverse
Effect.
Section 5.6. Taxes.
The Borrower and its Subsidiaries have filed all United States federal tax
returns and all other tax returns which are required to be filed (or have filed
appropriate extensions therefor) and have paid all taxes due pursuant to said
filed returns or pursuant to any assessment received by the Borrower or any of
its Subsidiaries, except (i) such taxes, if any, as are being contested in good
faith and as to which adequate reserves have been provided in accordance with
Agreement Accounting Principles and as to which no Lien exists (other than a
Permitted Lien), and (ii) where failure to file the applicable return and pay
the tax could not reasonably be expected to have a Material Adverse Effect. No
tax liens have been filed and no claims are being asserted with respect to any
such taxes, except for Permitted Liens. The charges, accruals and reserves on
the books of the Borrower and its Subsidiaries in respect of any taxes or other
governmental charges are adequate.

 

23



--------------------------------------------------------------------------------



 



Section 5.7. Litigation and Contingent Obligations.
Except as set forth on Schedule 1, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting the Borrower or any of
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making of any Loans. Other
than any liability incident to any litigation, arbitration or proceeding which
(i) could not reasonably be expected to have a Material Adverse Effect or
(ii) as set forth on Schedule 1, the Borrower does not have any material
contingent obligations not provided for or disclosed in the financial statements
referred to in Section 5.4.
Section 5.8. Subsidiaries.
Schedule 2 contains an accurate list of all Subsidiaries of the Borrower as of
the date of this Agreement, setting forth their respective jurisdictions of
organization and the percentage of their respective capital stock or other
ownership interests owned by the Borrower or other Subsidiaries. All of the
issued and outstanding shares of capital stock or other ownership interests of
such Subsidiaries have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and non-assessable.
Section 5.9. ERISA.
Except as set forth on Schedule 5, there are no Unfunded Liabilities of any
Single Employer Plans. The Borrower nor any other member of the Controlled Group
has incurred, or is reasonably expected to incur, any withdrawal liability to
Multiemployer Plans. Each Plan complies in all material respects with all
applicable requirements of law and regulations, no Reportable Event has occurred
with respect to any Plan, the Borrower nor any other member of the Controlled
Group has withdrawn from any Plan or initiated steps to do so, and no steps have
been taken to reorganize or terminate any Plan.
Section 5.10. Accuracy of Information.
No information, exhibit or report furnished by the Borrower or any of its
Subsidiaries to the Lender in connection with the negotiation of, or compliance
with, the Loan Documents contained any material misstatement of fact or omitted
to state a material fact or any fact necessary to make the statements contained
therein not materially misleading.
Section 5.11. Federal Reserve Regulations.
Neither the Borrower nor any Subsidiary is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.

 

24



--------------------------------------------------------------------------------



 



Section 5.12. Material Contracts.
With respect to each Material Contract, except as could not reasonably be
expected to have a Material Adverse Effect, (a) such Material Contract is in
full force and effect and constitutes the legal, valid and binding obligation of
the Borrower or any of its Subsidiaries that is a party thereto, and to its
knowledge, the other parties thereto, enforceable in accordance with its terms,
(b) such Material Contract will not be terminated as a result of this Agreement,
(c) the Borrower and any of its Subsidiaries that is a party thereto are not in
default in any material respect under such Material Contract and, to its
knowledge, no event has occurred which, with the passage of time, would
constitute such a default, and (d) to its knowledge, no other party is in
default under such Material Contract.
Section 5.13. Compliance With Laws.
The Borrower and its Subsidiaries have complied with all applicable statutes,
rules, regulations, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof having jurisdiction over the
Borrower, the conduct of its businesses or the ownership of its respective
Property, except where noncompliance could not reasonably be expected to have a
Material Adverse Effect.
Section 5.14. Ownership of Properties.
(i) Except as set forth on Schedule 3, on the date of this Agreement, the
Borrower and its Subsidiaries will have good title, free of all Liens other than
Permitted Liens, to all of the Property and assets reflected in the Borrower’s
most recent consolidated financial statements provided to the Lender as owned by
the Borrower and its Subsidiaries.
(ii) Each of the Borrower and each of its Subsidiaries has complied with all
material obligations under each lease to which it is a party and that are
material to the Borrower and its Subsidiaries unless any such noncompliance by
such Person under such lease would not result in a Material Adverse Effect and
all such leases are in full force and effect. Each of the Borrower and each of
its Subsidiaries enjoys peaceful and undisturbed possession under all such
leases in which such Person is a lessee.
(iii) Schedule 4 sets forth the address of all real property that is owned or
leased by the Borrower or any of its Subsidiaries as of the Effective Date after
giving effect to the transactions contemplated hereby.
(iv) As of the Effective Date, neither the Borrower nor any of its Subsidiaries
has received notice of, or has knowledge of, any pending or contemplated
condemnation proceeding affecting any of its respective real properties or any
sale or disposition thereof, in lieu of condemnation. None of the Borrower’s or
any of its Subsidiaries’ real properties, nor any interest therein, is subject
to any right of first refusal, option or other contractual right to purchase
such real property or interest therein.

 

25



--------------------------------------------------------------------------------



 



Section 5.15. Intellectual Property.
The Borrower and its Subsidiaries own, license or otherwise have the right to
use, all Intellectual Property used in or necessary for the operation of their
respective businesses presently conducted or proposed to be conducted, free and
clear of any Liens, and has the right to use its Intellectual Property without
payment to any Person, except where the failure to make such payments would not
have a Material Adverse Effect. Except as listed on Schedule 6, there are no
interference, opposition or cancellation proceedings or infringement suits
pending or, to the knowledge of the Borrower, threatened with respect to any
Intellectual Property owned by the Borrower or any of its Subsidiaries, and to
the knowledge of the Borrower there are no interference, opposition or
cancellation proceedings or infringement suits pending or threatened with
respect to Intellectual Property licensed by the Borrower or any of its
Subsidiaries. Except as listed on Schedule 6, to the knowledge of the Borrower,
no Person is interfering with, infringing upon, misappropriating or otherwise in
conflict with any Intellectual Property owned by the Borrower or any of its
Subsidiaries to the extent any of the foregoing could result in a Material
Adverse Effect. To the knowledge of the Borrower, neither the Borrower nor any
of its Subsidiaries respectively have interfered with, infringed upon,
misappropriated or otherwise come into conflict with any Intellectual Property
rights of any Person. Neither the Borrower nor any of its Subsidiaries have
received any claim alleging such action.
Section 5.16. Plan Assets; Prohibited Transactions.
The Borrower is not an entity deemed to hold “plan assets” within the meaning of
29 C.F.R. § 2510.3-101 of an employee benefit plan (as defined in Section 3(3)
of ERISA) which is subject to Title I of ERISA or any plan (within the meaning
of Section 4975 of the Code), and neither the execution of this Agreement nor
the making of any Loans hereunder gives rise to a prohibited transaction within
the meaning of Section 406 of ERISA or Section 4975 of the Code.
Section 5.17. Environmental Matters.
In the ordinary course of its business, the officers of the Borrower consider
the effect of Environmental Laws on the business of the Borrower and its
Subsidiaries, in the course of which they identify and evaluate potential risks
and liabilities accruing to the Borrower due to Environmental Laws. On the basis
of this consideration, the Borrower has concluded that Environmental Laws are
not reasonably expected to have a Material Adverse Effect. Neither the Borrower
nor any of its Subsidiaries has received any notice to the effect that any of
its operations are not in material compliance with any of the requirements of
applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action could reasonably be expected to have a
Material Adverse Effect.

 

26



--------------------------------------------------------------------------------



 



Section 5.18. Investment Company Act.
Neither the Borrower nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.
Section 5.19. Public Utility Holding Company Act.
Neither the Borrower nor any Subsidiary is a “holding company” or a “subsidiary
company” of a “holding company”, or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company”, within the meaning of the Public
Utility Holding Company Act of 2005, as amended.
Section 5.20. Post Retirement Benefits.
The present value of the expected cost of post retirement medical and insurance
benefits payable by the Borrower and its Subsidiaries to its employees and
former employees, as estimated by the Borrower in accordance with procedures and
assumptions deemed reasonable by the Lender, does not exceed $100,000.00.
Section 5.21. Solvency.
(i) Immediately after the consummation of the transactions to occur on the date
hereof and immediately following the making of each Loan, if any, made on the
date hereof and after giving effect to the application of the proceeds of such
Loans, (a) the fair value of the assets of the Borrower and its Subsidiaries on
a consolidated basis, at a fair valuation, will exceed the debts and
liabilities, subordinated, contingent or otherwise, of the Borrower and its
Subsidiaries on a consolidated basis; (b) the present fair saleable value of the
Property of the Borrower and its Subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
the Borrower and its Subsidiaries on a consolidated basis on their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.
(ii) The Borrower does not intend to, or to permit any of its Subsidiaries to,
and does not believe that it or any of its Subsidiaries will, incur debts beyond
its ability to pay such debts as they mature, taking into account the timing of
and amounts of cash to be received by it or any such Subsidiary and the timing
of the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

 

27



--------------------------------------------------------------------------------



 



Section 5.22. Labor Matters.
As of the Effective Date, there are no strikes, lockouts or slowdowns against
the Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened. The hours worked by and payments made to employees of the
Borrower and its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters, except where any such violations, individually or in
the aggregate, would not be reasonably likely to result in a Material Adverse
Effect. All material payments due from the Borrower or any of its Subsidiaries,
or for which any claim may be made against the Borrower or any Subsidiary, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of the Borrower and its
Subsidiaries. The consummation of the transactions contemplated hereby will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which the Borrower or any
Subsidiary is bound.
Section 5.23. Customers and Suppliers.
No customer or supplier of the Borrower or any Subsidiary has notified the
Borrower or any Subsidiary of an intention to, and to the knowledge of the
Borrower, no customers or suppliers of the Borrower or any Subsidiary intends
to, cease doing business with the Borrower or any Subsidiary or to reduce the
amount of goods or services purchased or sold on a regular on-going basis from
the Borrower or any Subsidiary, which cessation or reduction could have a
Material Adverse Effect.
ARTICLE VI
Covenants
During the term of this Agreement, unless the Lender shall otherwise consent in
writing:
Section 6.1. Financial Reporting.
The Borrower will maintain for itself and its Subsidiaries a system of
accounting established and administered in accordance with generally accepted
accounting principles, and furnish to the Lender:
(i) Within 120 days after the close of each of its fiscal years, an unqualified
audit report certified by independent certified public accountants acceptable to
the Lender, prepared in accordance with Agreement Accounting Principles on a
consolidated and consolidating basis for the Borrower and its Subsidiaries,
including balance sheets as of the end of such period, related profit and loss
and reconciliation of surplus statements, and statements of cash flows,
accompanied by any management letter prepared by said accountants.
(ii) Within 45 days after the close of each quarterly period of each of its
fiscal years, consolidated unaudited internally prepared balance sheets for the
Borrower and its Subsidiaries as at the close of each such period and
consolidated profit and loss and reconciliation of surplus statements and a
statement of cash flows for the period from the beginning of such fiscal year to
the end of such month, all certified by its chief financial officer.

 

28



--------------------------------------------------------------------------------



 



(iii) Within 45 days after the close of each quarterly period of each of its
fiscal years, a Compliance Certificate, which shall include compliance with
Section 6.31, in form and substance satisfactory to the Lender signed by an
Authorized Officer.
(iv) Promptly after the same are sent, copies of all quarterly financial
statements, reports and notice which the Borrower sends to its stockholders as
stockholders and promptly after the same are filed, copies of all financial
statements and reports (including, without limitation, reports on Forms 10-K,
10-Q and 8-K) which the Borrower may make to, or file with, and copies of all
material notices the Borrower receives from, the Securities and Exchange
Commission or any public body succeeding to any or all of the functions of the
Securities and Exchange Commission.
(v) As soon as possible and in any event within 10 days after the Borrower knows
that any Reportable Event has occurred with respect to any Plan, a statement,
signed by the chief financial officer of the Borrower, describing said
Reportable Event and the action which the Borrower proposes to take with respect
thereto.
(vi) Such other information (including non financial information) as either the
Lender may from time to time reasonably request.
(vii) Reports required to be delivered pursuant to subsections 6.1(i), 6.1(ii),
and, to the extent relating to reports on Forms 10-K, 10-Q and 8-K and other
reports, financial statements and notices posted on the Securities and Exchange
Commission’s website, subsection 6.1(iv), shall be deemed to have been delivered
on the date on which such report, financial statement or notice is posted on the
Securities and Exchange Commission’s website at www.sec.gov, and such posting
shall be deemed to satisfy the reporting requirements of such subsections.
Section 6.2. Use of Proceeds.
The Borrower will, and will cause each Subsidiary to, use the proceeds of
(i) the Term Loan for general corporate purposes, including in connection with
Permitted Acquisitions and the payment or reimbursement of fees and other costs
incurred in connection with Permitted Acquisitions; and (ii) the Revolving
Credit Loans for working capital purposes. The Borrower will not, nor will it
permit any Subsidiary to, use any of the proceeds of the Loans to purchase or
carry any Margin Stock or for any purpose that entails a violation of, or that
is inconsistent with, the provisions of the Regulations of the Board, including
Regulation T, U or X.

 

29



--------------------------------------------------------------------------------



 



Section 6.3. Notice of Certain Events.
The Borrower will give prompt notice in writing to the Lender of the occurrence
of (i) any Default or Unmatured Default; (ii) all suits, actions or other
proceedings commenced or threatened in writing against the Borrower or any of
its Subsidiaries where the amount claimed is $500,000 or more; (iii) any dispute
that is reduced to writing or that could otherwise have a Material Adverse
Effect and arises between the Borrower and any governmental regulatory body or
law enforcement authority; (iv) any matter that has resulted or is reasonably
likely to result in a Material Adverse Effect with respect to the Borrower or
any Subsidiary; and (v) the loss or destruction of any material asset (but
excluding the write off or write down of goodwill in connection with any
Acquisition) of the Borrower or any of its Subsidiaries not covered by
insurance.
Section 6.4. Conduct of Business.
The Borrower will, and will cause each Subsidiary to, carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted. The Borrower will do all things
necessary to remain duly organized, validly existing and in good standing as a
domestic corporation in its jurisdiction of organization, and maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted. The Borrower will cause each Subsidiary to do all things
necessary to remain duly organized, validly existing and in good standing as a
domestic corporation or limited liability company, as the case may be, in its
jurisdiction of organization, and to maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted, unless the
failure to maintain such authority would not have a Material Adverse Effect.
Section 6.5. Taxes.
The Borrower will, and will cause each Subsidiary to, timely file complete and
correct United States federal and applicable foreign, state and local tax
returns required by law and pay when due all taxes, assessments and governmental
charges and levies upon it or its income, profits or Property, except those
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves have been set aside in accordance with
Agreement Accounting Principles and as to which no Lien exists (other than a
Permitted Lien).
Section 6.6. Insurance.
The Borrower will, and will cause each Subsidiary to, (a) maintain with
financially sound and reputable insurance companies fire and extended coverage
insurance on their insurable Property containing a lender’s loss payable clause
in favor of the Lender, and providing that said insurance will not be terminated
except after at least 30 days’ written notice from the insurance company to the
Lender, (b) maintain such other insurance on their Property for the benefit of
the Lender as the Lender shall from time to time reasonably request, (c) furnish
to the Lender upon the request of the Lender from time to time evidence (on
ACORD Form 28) of such insurance, and (d) maintain general liability and other
insurance that may be reasonably requested by the Lender in amounts reasonably
satisfactory to the Lender.

 

30



--------------------------------------------------------------------------------



 



Section 6.7. Compliance with Laws.
The Borrower will, and will cause each Subsidiary to, comply with all laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which it may be subject, including all Environmental Laws, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.
Section 6.8. Maintenance of Properties.
The Borrower will, and will cause each Subsidiary to, do all things necessary to
maintain, preserve, protect and keep its Property in good repair, working order
and condition, and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times.
Section 6.9. Books and Records; Inspection.
The Borrower will, and will cause each Subsidiary to, (i) keep proper books of
record and account in which full, true and correct entries in all material
respects are made for all dealings and transactions in relation to its business
and activities, and (ii) permit the Lender, by its representatives and agents,
to inspect any of the Property, books and financial records of the Borrower and
each Subsidiary, to examine and make copies of the books of accounts and other
financial records of the Borrower and each Subsidiary, and to discuss the
affairs, finances and accounts of the Borrower and each Subsidiary with, and to
be advised as to the same by, their respective officers at such reasonable times
and intervals as each Lender may designate, and upon reasonable prior notice to
the Borrower.
Section 6.10. Dividends.
The Borrower will not, nor will it permit any Subsidiary to, declare or pay any
dividends or make any distributions on its capital stock (other than dividends
payable in its own capital stock) or redeem, repurchase or otherwise acquire or
retire any of its capital stock at any time outstanding, except that (i) any
Subsidiary may declare and pay dividends or make distributions to the Borrower
or to a Wholly-Owned Subsidiary, and (ii) the Borrower may declare and pay
dividends on its capital stock and repurchase its capital stock provided that no
Default or Unmatured Default shall exist before or after giving effect to such
dividends and distributions or repurchases, or be created as a result thereof.
Section 6.11. Indebtedness.
The Borrower will not, nor will it permit any Subsidiary to, create, incur or
suffer to exist any Indebtedness, except:
(i) The Loans in favor of the Lender.
(ii) Indebtedness existing on the date hereof and described in Schedule 3 and
replacements and refinancings thereof in the same or lesser amounts.
(iii) Indebtedness arising under Rate Management Transactions, which have been
approved by the Lender, related to the Loans.

 

31



--------------------------------------------------------------------------------



 



(iv) Other Indebtedness permitted under Section 6.17.
(v) Other unsecured Indebtedness in an aggregate amount not to exceed $100,000
at any one time.
Section 6.12. Merger.
Which consents will not be unreasonably withheld or delayed, the Borrower will
not, nor will it permit any Subsidiary to, merge or consolidate with or into any
other Person, except that a Subsidiary may merge with the Borrower or a
Wholly-Owned Subsidiary without the written consent of the Lender.
Section 6.13. Sale of Assets.
The Borrower will not, nor will it permit any Subsidiary to, lease, sell or
otherwise dispose of its Property to any other Person, except:
(i) Sales of inventory, supplies, materials and equipment, in each case in the
ordinary course of business.
(ii) Leases, sales or other dispositions of its Property that, together with all
other Property of the Borrower and its Subsidiaries previously leased, sold or
disposed of (other than the ordinary course dispositions described in all other
clauses of this Section) as permitted by this Section during the twelve month
period ending with the month in which any such lease, sale or other disposition
occurs, do not constitute a Substantial Portion of the Property of the Borrower
and its Subsidiaries.
(iii) Any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required in the conduct of the Borrower’s
business.
(iv) Any sale, transfer or lease of fixed assets in the ordinary course of
business which are replaced by substitute assets within a twelve-month period of
such disposition.
(v) The sale of Cash Equivalent Investments in the ordinary course of business.
(vi) The abandonment, cancellation or disposition of any Intellectual Property
of the Borrower or any Subsidiary in the ordinary course of business.
Section 6.14. Performance of Material Contracts.
The Borrower will, and will cause each Subsidiary to, perform and comply with,
in accordance with its terms, all provisions of each Material Contract, to the
extent any non-performance or non-compliance could result in a Material Adverse
Effect.

 

32



--------------------------------------------------------------------------------



 



Section 6.15. Investments and Acquisitions.
The Borrower will not, nor will it permit any Subsidiary to, make any
Investments or commitments therefor, become or remain a partner in any
partnership, limited liability company or joint venture, or make any Acquisition
of any Person, except:
(i) Cash Equivalent Investments.
(ii) Existing Investments in Subsidiaries and other Investments in existence on
the date hereof and described in Schedule 2.
(iii) Permitted Acquisitions.
Section 6.16. Liens.
The Borrower will not, nor will it permit any Subsidiary to, create, incur, or
suffer to exist any (x) Lien in, of or on the Property of the Borrower or any of
its Subsidiaries, or (y) agreement with any Person (other than the Lender) which
prohibits or restricts the granting of any such Lien of any kind in favor of the
Lender, except the following (“Permitted Liens”):
(i) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.
(ii) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books.
(iii) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.
(iv) Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Subsidiaries.
(v) Liens existing on the date hereof and described in Schedule 3 (and
refinancings and replacements thereof that secure the same debt (or debt
permitted to be refinanced hereunder) and are limited to the same assets).
(vi) Liens on leases permitted under Section 6.17 hereof.

 

33



--------------------------------------------------------------------------------



 



Section 6.17. Leases.
The Borrower will not, nor will it permit any Subsidiary to, enter into any one
lease (including Operating Leases or Capitalized Lease Obligations) providing
for annual rentals which exceed $500,000.00.
Section 6.18. Affiliates.
The Borrower will not, nor will it permit any Subsidiary to, enter into any
transaction (including the purchase or sale of any Property or service) with, or
make any payment or transfer to, any Affiliate except in the ordinary course of
business and pursuant to the reasonable requirements of the Borrower’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Borrower or such Subsidiary than the Borrower would obtain in a comparable
arms length transaction.
Section 6.19. Subordinated Indebtedness.
The Borrower will not, nor will it permit any Subsidiary to, make any amendment
or modification to the indenture, note or other agreement evidencing or
governing any Subordinated Indebtedness, or directly or indirectly voluntarily
prepay, defease or in substance defease, purchase, redeem, retire or otherwise
acquire, any Subordinated Indebtedness.
Section 6.20. Sale of Accounts.
The Borrower will not, nor will it permit any Subsidiary to, sell or otherwise
dispose of any notes receivable or accounts receivable, with or without
recourse.
Section 6.21. Sale and Leaseback Transactions and Other Off-Balance Sheet
Liabilities.
The Borrower will not, nor will it permit any Subsidiary to, enter into or
suffer to exist any (i) Rate Management Obligation, (ii) Sale and Leaseback
Transaction or (iii) any other transaction pursuant to which it incurs or has
incurred Off-Balance Sheet Liabilities, except for Rate Management Obligations
permitted by Section 6.25.
Section 6.22. Contingent Obligations.
The Borrower will not, nor will it permit any Subsidiary to, make or suffer to
exist any Contingent Obligation, except (i) by endorsement of instruments for
deposit or collection in the ordinary course of business, (ii) guaranties
comprising Indebtedness permitted under Section 6.11 and (iii) normal product
warranties and indemnities in favor of vendors and customers entered into in the
ordinary course of business and relating to products or services sold or
performed by the Borrower or any Subsidiary.

 

34



--------------------------------------------------------------------------------



 



Section 6.23. Letters of Credit.
The Borrower will not, nor will it permit any Subsidiary to, apply for or become
liable upon or in respect of any Letter of Credit other than the Facility LCs.
Section 6.24. Primary Depository.
The Borrower will maintain its primary operating bank accounts with the Lender.
Section 6.25. Required Rate Management Transactions.
Within 30 days of the funding of the Term Loan, the Borrower will enter into one
or more transactions of the type described in the definition of “Rate Management
Transactions” with one or more financial institutions acceptable to the Lender
in its reasonable discretion, providing for a fixed rate of interest on a
notional amount of at least $15,000,000, and upon such other terms agreed to by
the Lender and the Borrower.
Section 6.26. Clean Out Period.
The Borrower will cause there to be no Revolving Credit Loans outstanding under
the Revolving Credit Note for a period of 30 consecutive days during each period
commencing on July 1 of each year through and including June 30 of the following
year.
Section 6.27. Change in Principal Office.
The Borrower will not move its principal office, executive office or principal
place of business without 30 days prior notice to the Lender.
Section 6.28. Prepayments.
The Borrower will not, nor will permit any Subsidiary to, pay any Indebtedness
prior to its scheduled maturity other than the Notes as permitted by and in
accordance with the Notes and this Agreement.
Section 6.29. Organizational and Business Activities.
The Borrower will not, nor will it permit any Subsidiary to (i) amend the
Charter Documents of the Borrower or any Subsidiary in any way that would
reasonably be expected to result in a Material Adverse Effect, or (ii) without
the written consent of Lender, such consent not to be unreasonably withheld or
delayed, change the Borrower’s or any Subsidiary’s legal form, effect any
reorganization or recapitalization or engage in any business activities or
operations substantially different from or unrelated to its present business.

 

35



--------------------------------------------------------------------------------



 



Section 6.30. [Reserved].
Section 6.31. Financial Covenants.
Section 6.31.1. Fixed Charge Coverage Ratio.
The Borrower will not permit the Fixed Charge Coverage Ratio, determined as of
the last day of each fiscal quarter, commencing with the fiscal quarter ending
on (or on the date nearest to) March 31, 2012, to be less than 1.1 to 1.0.
Section 6.31.2. Funded Debt Leverage Ratio.
The Borrower will not permit the Funded Debt Leverage Ratio, determined as of
the last day of each fiscal quarter, commencing with the fiscal quarter ending
on (or on the date nearest to) March 31, 2012, to be greater than 2.25 to 1.00.
Section 6.31.3. Consolidated Net Worth.
The Borrower will maintain Consolidated Net Worth of not less than $52,000,000
as of the end of fiscal year 2011, with such amount to be increased as of the
end of each fiscal year thereafter by the amount equal to 50% of Consolidated
Net Income for each such fiscal year, but without any deduction for any
consolidated net loss for any such fiscal year.
ARTICLE VII
Defaults, Acceleration, Remedies, and Waivers
Section 7.1. Defaults.
The occurrence of any one or more of the following events shall constitute a
Default:
Section 7.1.1. Any representation or warranty made or deemed made by or on
behalf of the Borrower or any of its Subsidiaries to the Lender under or in
connection with this Agreement, any Loan or any certificate or information
delivered in connection with this Agreement or any other Loan Document shall be
materially false on the date as of which made.
Section 7.1.2. Nonpayment of principal of any Loan when due, or nonpayment of
interest upon any Loan or of any fee or other obligations under any of the Loan
Documents within 10 days of the date when due.
Section 7.1.3. The breach by the Borrower of Section 6.2, any of Sections 6.10
through 6.13, Sections 6.15 through 6.26, or Section 6.31.
Section 7.1.4. The breach by the Borrower (other than a breach which constitutes
a Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement or any other Loan Document, which is not remedied
within 30 days after the occurrence of such breach, or, in the case of any other
Loan Document, such lesser period of grace as is specifically applicable to such
breach in such Loan Document.

 

36



--------------------------------------------------------------------------------



 



Section 7.1.5. Failure of the Borrower or any of its Subsidiaries to pay when
due any Indebtedness aggregating in excess of $100,000 (“Material
Indebtedness”); or the default by the Borrower or any of its Subsidiaries
(beyond the applicable grace period with respect thereto, if any) under any
agreement under which any such Material Indebtedness was created or is governed,
or any other event shall occur or condition exist, the effect of which default
or event is to cause, or to permit the holder or holders of such Material
Indebtedness to cause, such Material Indebtedness to become due prior to its
stated maturity; or any Material Indebtedness of the Borrower or any of its
Subsidiaries shall be declared to be due and payable or required to be prepaid
or repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof; or the Borrower or any of its Subsidiaries shall not pay, or
admit in writing its inability to pay, its debts generally as they become due.
Section 7.1.6. The Borrower or any of its Subsidiaries shall (i) have an order
for relief entered with respect to it under the Federal bankruptcy laws as now
or hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (v) take any corporate action to authorize or effect any of the foregoing
actions set forth in this Section 7.1.6 or (vi) fail to contest in good faith
any appointment or proceeding described in Section 7.1.7.
Section 7.1.7. Without the application, approval or consent of the Borrower or
any of its Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in
Section 7.1.6(iv) shall be instituted against the Borrower or any of its
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 60 consecutive days.
Section 7.1.8. Any court, government or governmental agency shall condemn, seize
or otherwise appropriate, or take custody or control of, all or any portion of
the Property of the Borrower and its Subsidiaries which, when taken together
with all other Property of the Borrower and its Subsidiaries so condemned,
seized, appropriated, or taken custody or control of, during the twelve month
period ending with the month in which any such action occurs, constitutes a
Substantial Portion.
Section 7.1.9. The Borrower or any of its Subsidiaries shall fail within 30 days
to pay, bond or otherwise discharge one or more (i) judgments or orders for the
payment of money in excess of $500,000 (or the equivalent thereof in currencies
other than U.S. dollars) in the aggregate, or (ii) nonmonetary judgments or
orders which, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, which judgment(s), in any such case, is/are not
stayed on appeal or otherwise being appropriately contested in good faith.

 

37



--------------------------------------------------------------------------------



 



Section 7.1.10. The representations and warranties set forth in Section 5.9
(ERISA) shall at any time not be true and correct.
Section 7.1.11. The occurrence of any “default”, as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided.
Section 7.1.12. The representations and warranties set forth in Section 5.16
(Plan Assets; Prohibited Transactions) shall at any time not be true and
correct.
Section 7.1.13. [Reserved].
Section 7.1.14. Any Change in Control shall occur.
Section 7.1.15. Nonpayment by the Borrower or any Subsidiary of any Rate
Management Obligation when due or the default by the Borrower or any Subsidiary
under any Rate Management Transaction or any transaction of the type described
in the definition of “Rate Management Transactions,” whether or not any the
Lender or Affiliate of a Lender is a party thereto.
Section 7.1.16. The Borrower or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that it has incurred
withdrawal liability to such Multiemployer Plan in an amount which, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Borrower or any other member of the Controlled Group as withdrawal liability
(determined as of the date of such notification), exceeds $100,000 or requires
payments exceeding $100,000 per annum.
Section 7.1.17. The Borrower or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of the Borrower and the other
members of the Controlled Group (taken as a whole) to all Multiemployer Plans
which are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the
respective plan years of each such Multiemployer Plan immediately preceding the
plan year in which the reorganization or termination occurs by an amount
exceeding $100,000.00.
Section 7.1.18. The Borrower or any of its Subsidiaries shall (i) be the subject
of any proceeding or investigation pertaining to the release by the Borrower,
any of its Subsidiaries or any other Person of any toxic or hazardous waste or
substance into the environment, or (ii) violate any Environmental Law, which, in
the case of an event described in clause (i) or clause (ii), could reasonably be
expected to have a Material Adverse Effect.

 

38



--------------------------------------------------------------------------------



 



Section 7.2. Acceleration; Remedies.
Section 7.2.1. If any Default described in Section 7.1.6 or 7.1.7 occurs with
respect to the Borrower, the obligations of the Lender to make Loans hereunder
shall automatically terminate and the Obligations shall immediately become due
and payable without any election or action on the part of the Lender. If any
other Default occurs, the Lender may (a) terminate or suspend the obligations of
the Lender to make Loans hereunder or declare the Obligations to be due and
payable, or both, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives, and (b) upon notice to the Borrower
and in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Borrower to pay.
Section 7.2.2. Upon the occurrence of any Default, the Lender shall have all of
the rights and remedies provided by any law or agreement.
Section 7.2.3. Upon the occurrence of any Default and the acceleration of the
Obligations, payments due under the Loans shall be paid in the following order:
(i) FIRST, the payment of all Obligations owing to the Lender, in such order as
the Lender shall determine; and
(ii) SECOND, the balance, if any, after all of the Obligations have been
satisfied, shall be paid to the Borrower, or deposited by the Lender into the
Borrower’s general operating account with the Lender, as the Borrower shall
direct.
Section 7.3. Preservation of Rights.
No delay or omission of the Lender to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Default
or an acquiescence therein, and the making of Loans notwithstanding the
existence of a Default or the inability of the Borrower to satisfy the
conditions precedent to the making of such Loans shall not constitute any waiver
or acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lender required pursuant to Section 8.12, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Lender until the Obligations have been paid in full.
Section 7.4. Setoff.
In addition to, and without limitation of, any rights of the Lender under
applicable law, if the Borrower becomes insolvent, however evidenced, or any
Default occurs, any and all deposits (including all account balances, whether
provisional or final and whether or not collected or available) and any other
Indebtedness at any time held or owing by the Lender or any Affiliate of the
Lender to or for the credit or account of the Borrower may be offset and applied
toward the payment of the Obligations owing to the Lender, whether or not the
Obligations, or any part hereof, shall then be due.

 

39



--------------------------------------------------------------------------------



 



ARTICLE VIII
General Provisions
Section 8.1. Survival of Representations.
All representations and warranties of the Borrower contained in this Agreement
shall survive the making of the Loans herein contemplated.
Section 8.2. Governmental Regulation.
Anything contained in this Agreement to the contrary notwithstanding, the Lender
shall not be obligated to extend credit to the Borrower in violation of any
limitation or prohibition provided by any applicable statute or regulation.
Section 8.3. Headings.
Section headings in the Loan Documents are for convenience of reference only,
and shall not govern the interpretation of any of the provisions of the Loan
Documents.
Section 8.4. Entire Agreement.
The Loan Documents embody the entire agreement and understanding between the
Borrower and the Lender and supersede all prior agreements and understandings
between the Borrower and the Lender relating to the subject matter thereof.
Section 8.5. Benefits of this Agreement.
This Agreement shall not be construed so as to confer any right or benefit upon
any Person other than the parties to this Agreement and their respective
successors and assigns.
Section 8.6. Expenses; Indemnification.
(i) The Borrower shall reimburse the Lender for any reasonable costs, internal
charges and out of pocket expenses (including reasonable attorneys’ fees and
time charges of attorneys for the Lender, which attorneys may be employees of
the Lender) paid or incurred by the Lender in connection with the preparation,
negotiation, execution, delivery, syndication, review, amendment, modification
and administration of the Loan Documents. The Borrower also agrees to reimburse
the Lender for any reasonable costs, internal charges and out of pocket expenses
(including reasonable attorneys’ fees and time charges of attorneys for the
Lender, which attorneys may be employees of the Lender) paid or incurred by the
Lender in connection with the collection and enforcement of the Loan Documents.

 

40



--------------------------------------------------------------------------------



 



(ii) The Borrower hereby further agrees to indemnify the Lender, its directors,
officers and employees against all losses, claims, damages, penalties,
judgments, liabilities and reasonable expenses (including all reasonable
expenses of litigation or preparation therefor whether or not the Lender is a
party thereto) which it may pay or incur arising out of or relating to this
Agreement, the other Loan Documents, the transactions contemplated hereby or the
direct or indirect application or proposed application of the proceeds of any
Loan hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification. The obligations of the Borrower under this Section 8.6 shall
survive the termination of this Agreement.
Section 8.7. Severability of Provisions.
Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable.
Section 8.8. Nonliability of the Lender.
The relationship between the Borrower on the one hand and the Lender on the
other hand shall be solely that of borrower and lender. The Lender shall not
have any fiduciary responsibilities to the Borrower. The Lender undertakes no
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations. The Borrower
agrees that the Lender shall not have any liability to the Borrower (whether
sounding in tort, contract or otherwise) for losses suffered by the Borrower in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought. The Lender shall not have liability with respect
to, and the Borrower hereby waives, releases and agrees not to sue for, any
special, indirect or consequential damages suffered by the Borrower in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.
Section 8.9. Confidentiality.
The Lender agrees to hold any confidential information which it may receive from
the Borrower pursuant to this Agreement in confidence, except for disclosure
(i) to its Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to the Lender and its Affiliates or to a Transferee;
provided that such Transferee agrees to be bound by the terms of this
Section 8.9, (iii) to regulatory officials, (iv) to any Person as required by
law, regulation, or legal process, (v) to any Person as may be required or be
necessary in connection with any legal proceeding to which the Lender is a
party, and (vi) permitted by Section 8.20.

 

41



--------------------------------------------------------------------------------



 



Section 8.10. Nonreliance.
The Lender hereby represents that it is not relying on or looking to any Margin
Stock for the repayment of the Loans provided for herein.
Section 8.11. Disclosure.
The Borrower and the Lender hereby (i) acknowledge and agree that the Lender
and/or its Affiliates from time to time may hold investments in, make other
loans to or have other relationships with the Borrower and its Affiliates, and
(ii) waive any liability of the Lender or Affiliate of the Lender to the
Borrower, respectively, arising out of or resulting from such investments, loans
or relationships other than liabilities arising out of the gross negligence or
willful misconduct of the Lender or its Affiliates.
Section 8.12. Amendments.
The Lender and the Borrower may enter into agreements supplemental hereto for
the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Lender or the Borrower hereunder or
waiving any Default hereunder.
Section 8.13. Notices.
Except as otherwise permitted by Section 2.4 with respect to Borrowing Notices,
all notices, requests and other communications to any party hereunder shall be
in writing (including electronic transmission, facsimile transmission or similar
writing) and shall be given to such party: (x) in the case of the Borrower, at
its address or facsimile number set forth on the signature pages hereof, (y) in
the case of the Lender, at its address or facsimile number set forth on the
signature pages hereof, or (z) in the case of any party, at such other address
or facsimile number as such party may hereafter specify for the purpose by
notice to the Lender and the Borrower in accordance with the provisions of this
Section 8.13. Each such notice, request or other communication shall be
effective (i) if given by facsimile transmission, when transmitted to the
facsimile number specified in this Section and confirmation of receipt is
received, (ii) if given by mail, 72 hours after such communication is deposited
in the mails with first class postage prepaid, addressed as aforesaid, or
(iii) if given by any other means, when delivered (or, in the case of electronic
transmission, received) at the address specified in this Section; provided that
notices to the Lender under Article II shall not be effective until received.
Section 8.14. Change of Address.
The Borrower and the Lender may each change the address for service of notice
upon it by a notice in writing to the other parties hereto.

 

42



--------------------------------------------------------------------------------



 



Section 8.15. Counterparts.
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower and the Lender.
Section 8.16. Choice of Law.
The Loan Documents (other than those containing a contrary express choice of law
provision) shall be construed in accordance with the internal laws (but without
regard to the conflict of laws provisions) of the State of Ohio, but giving
effect to federal laws applicable to national banks.
Section 8.17. Consent to Jurisdiction.
The Borrower hereby irrevocably submits to the nonexclusive jurisdiction of any
United States federal or Ohio state court sitting in Columbus, Ohio in any
action or proceeding arising out of or relating to any Loan Documents and the
Borrower hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in any such court and irrevocably waives
any objection it may now or hereafter have as to the venue of any such suit,
action or proceeding brought in such a court or that such court is an
inconvenient forum. Nothing herein shall limit the right of the Lender to bring
proceedings against the Borrower in the courts of any other jurisdiction. Any
judicial proceeding by the Borrower against the Lender or any Affiliate of the
Lender involving, directly or indirectly, any matter in any way arising out of,
related to, or connected with any Loan Document shall be brought only in a court
in Columbus, Ohio.
Section 8.18. Assignments.
The Lender may, in the ordinary course of its business and in accordance with
applicable law, at any time assign to one or more banks or other entities
(“Purchasers”) all or any part of its rights and obligations under the Loan
Documents. The consent of the Borrower shall not be required for any assignment.
Section 8.19. Participations.
The Lender may, in the ordinary course of its business and in accordance with
applicable law, at any time sell to one or more banks or other entities
(“Participants”) participating interests in any Loans made by the Lender, the
Notes held by the Lender, the Commitments of the Lender or any other interest of
the Lender under the Loan Documents. In the event of any such sale by the Lender
of participating interests to a Participant, the Lender’s obligations under the
Loan Documents shall remain unchanged, the Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
the Lender shall remain the owner of its respective Loans and the holder of its
Notes issued to it in evidence thereof for all purposes under the Loan
Documents, all amounts payable by the Borrower under this Agreement shall be
determined as if the Lender had not sold such participating interests, and the
Borrower and the Lender shall continue to deal solely and directly with the
Lender in connection with the Lender’s rights and obligations under the Loan
Documents.

 

43



--------------------------------------------------------------------------------



 



Section 8.20. Dissemination of Information.
The Borrower authorizes the Lender to disclose to any Participant or Purchaser
or any other Person acquiring an interest in the Loan Documents by operation of
law (each a “Transferee”) and any prospective Transferee any and all information
in the Lender’s possession concerning the creditworthiness of the Borrower;
provided that such Transferee agrees to be bound by the provisions of
Section 8.9.
Section 8.21. Successors and Assigns.
The terms and provisions of the Loan Documents shall be binding upon and inure
to the benefit of the Borrower and the Lender and their respective successors
and assigns, except that the Borrower shall not have the right to assign its
rights or obligations under the Loan Documents.
Section 8.22. WAIVER OF JURY TRIAL.
THE BORROWER AND THE LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
Section 8.23. Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under applicable law (collectively,
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) that
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to the Lender in respect of other
Loans or periods shall be increased (but not above the Maximum Rate therefor)
until such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by the Lender.

 

44



--------------------------------------------------------------------------------



 



Section 8.24. IMPORTANT INFORMATION ABOUT PROCEDURES REQUIRED BY THE USA PATRIOT
ACT.
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each Person who opens an account or
establishes a relationship with the Lender. What this means: When a Person opens
an account or establishes a relationship with the Lender, the Lender may ask the
name, address, date of birth, and other information that will allow the Lender
to identify the Person who opens an account or establishes a relationship with
the Lender. The Lender may also ask to see identifying documents for the Person.
[Signatures contained on following page]

 

45



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Borrower and the Lender have executed this Agreement as
of the date first above written.

                      BORROWER:    
 
                    R. G. Barry Corporation,         an Ohio corporation    
 
               
 
  By:                                   José G. Ibarra, Chief Financial Officer
   
 
                    Address:         13405 Yarmouth Rd., NW        
Pickerington, OH 43147         Attn: Chief Financial Officer         Telephone:
(614) 864-6400         Facsimile: (614) 729-7152         Email:  
jibarra@rgbarry.com and    
 
          ascarberry@rgbarry.com    
 
                    LENDER:    
 
                    The Huntington National Bank,         a national banking
association    
 
               
 
  By:                                   Bud Ward, Senior Vice President    
 
                    Address:         41 South High Street, 8th Floor        
Columbus, OH 43215         Attention: Bud Ward         Telephone: (614) 480-3412
        Facsimile: (614) 480-3698         Email:   bud.ward@huntington.com    

Signature Page to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF REVOLVING CREDIT NOTE

      $10,000,000.00   March 1, 2011

R. G. Barry Corporation, an Ohio corporation, and its successors and assigns
(the “Borrower”), promises to pay to the order of The Huntington National Bank
(the “Lender”) the aggregate unpaid principal amount of all Revolving Credit
Loans made by the Lender to the Borrower pursuant to Article II of the Agreement
(as hereinafter defined), in immediately available funds at the main office of
the Lender in Columbus, Ohio, together with interest on the unpaid principal
amount hereof at the rates and on the dates set forth in the Agreement. The
Borrower shall pay the principal of and accrued and unpaid interest on the
Revolving Credit Loans in full on the Revolving Credit Termination Date or on
such other date(s) as provided in the Agreement.
The Borrower agrees that all loan advances made by the Lender under this Note
will be evidenced by entries made by the Lender in its electronic data
processing system and/or internal memoranda maintained by the Lender. The
Borrower further agrees that (i) the sum or sums shown on the most recent
printout from the Lender’s electronic data processing system and/or such
memoranda shall be rebuttably presumptive evidence of the amount of the
principal sum and of the amount of any accrued interest due hereon, provided,
however, the failure of the Lender to make any such entry(s) shall not affect
the obligation of the Borrower to repay outstanding principal, interest or any
other amount due under this Note in accordance with the terms hereof, and
(ii) such a printout may be attached to this Note and shall be incorporated
herein by reference as if fully written herein.
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of March 1, 2011 (which, as it may be
amended, modified, supplemented, extended, restated and replaced from time to
time, is herein called the “Agreement”), between the Borrower and the Lender, to
which Agreement reference is hereby made for a statement of the terms and
conditions governing this Note, including the terms and conditions under which
this Note may be prepaid or its maturity date accelerated. Capitalized terms
used herein and not otherwise defined herein are used with the meanings
attributed to them in the Agreement.
The Borrower, and any indorser, surety or guarantor, hereby severally waive
presentment, notice of dishonor, protest and notice of protest, and diligence in
bringing suit against any party hereto, and consent that, without discharging
any of them, the time of payment may be extended an unlimited number of times
before or after maturity without notice.

 

Exhibit C-1



--------------------------------------------------------------------------------



 



THE BORROWER AND THE LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS NOTE OR ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.

                  BORROWER:    
 
                R. G. Barry Corporation,         an Ohio corporation    
 
           
 
  By:         
 
   
 
   
 
    Its:       
 
     
 
   

 

Exhibit C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF TERM NOTE

      $30,000,000.00   March 1, 2011

R. G. Barry Corporation, an Ohio corporation, and its respective successors and
assigns (the “Borrower”), promises to pay to the order of The Huntington
National Bank (the “Lender”) the aggregate unpaid principal amount of the Term
Loan made by the Lender to the Borrower pursuant to Article II of the Agreement
(as hereinafter defined), in immediately available funds at the main office of
the Lender in Columbus, Ohio, together with interest on the unpaid principal
amount hereof at the rates set forth in the Agreement. The Borrower shall pay
the principal of and accrued and unpaid interest on the Term Loan on the dates
set forth in the Agreement.
The Borrower agrees that all loan advances made by the Lender under this Note
will be evidenced by entries made by the Lender in its electronic data
processing system and/or internal memoranda maintained by the Lender. The
Borrower further agrees that (i) the sum or sums shown on the most recent
printout from the Lender’s electronic data processing system and/or such
memoranda shall be rebuttably presumptive evidence of the amount of the
principal sum and of the amount of any accrued interest due hereon, provided,
however, the failure of the Lender to make any such entry(s) shall not affect
the obligation of the Borrower to repay outstanding principal, interest or any
other amount due under this Note in accordance with the terms hereof, and
(ii) such a printout may be attached to this Note and shall be incorporated
herein by reference as if fully written herein.
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of March 1, 2011 (which, as it may be
amended, modified, supplemented, extended, restated and replaced from time to
time, is herein called the “Agreement”), between the Borrower and the Lender, to
which Agreement reference is hereby made for a statement of the terms and
conditions governing this Note, including the terms and conditions under which
this Note may be prepaid or its maturity date accelerated. Capitalized terms
used herein and not otherwise defined herein are used with the meanings
attributed to them in the Agreement.
The Borrower, and any indorser, surety or guarantor, hereby severally waive
presentment, notice of dishonor, protest and notice of protest, and diligence in
bringing suit against any party hereto, and consent that, without discharging
any of them, the time of payment may be extended an unlimited number of times
before or after maturity without notice.

 

Exhibit D-1



--------------------------------------------------------------------------------



 



THE BORROWER AND THE LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS NOTE OR ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.

                  BORROWER:    
 
                R. G. Barry Corporation,         an Ohio corporation    
 
           
 
  By:         
 
   
 
   
 
    Its:       
 
     
 
   

 

Exhibit D-2